Title: To John Adams from Louisa Catherine Johnson Adams, 5 May 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					5-12 May 1820
				
				5 May—Went out and paid some visits but found the day so unpleasant I soon returned—read Trotters Memoirs of the last years of Charles James Fox which is a miserably poor production—according to my idea written with considerable affectation—I had not much gratification in the perusal of the work—6 Went to a party at Mrs. de Neuvilles—the party small much curiosity existed concerning the Spanish negociation—This day received news of the confirmation of the Spanish resolution—It is very promising but I have no faith in their success until they rid themselves of their King who is just fool enough to be the tool of the priests and wicked and base enough to take every opportunity to abuse the power which he derives from his power to the disadvantage of his people and to the injury of those who have rendered him essential services. Napoleon certainly did good to mankind when he chained this Cub who is utterly incapable of great or good actions—As to what this spirit of revolution may produce in Europe it is very difficult to foresee. There are only two results as it strikes me possible—the one an amelioration of their present difficulties by a good Constitutional system of Government and France has given strong evidence of the almost impossibility of founding a system of calm and rational liberty—The times are pregnant with great events and we are happy in being able to be bold without partaking of their troubles—7 Was quite unwell and could not go Church Mr: A— was very much engaged with the Spanish affairs and almost worn out with his exertions—The message is to go in tomorrow but it is said very decidedly that the Treaty will not be ratified—What a pity that so much labour so much talent and  Treaty so really advantageous should be lost by the folly nay wickedness of the Spanish King his people seem inclined to give him some pretty strong lessons and if he had any sense they might prove beneficial. Mr: Smith came to inform that he expected Mr: & Mrs: de Wint would be here tomorrow I accordingly made preparations to receive them—8 Was to have gone with a party to the great Potomac falls I however declined in consequence of the expected arrival of Mrs: de Wint—At about six oclock Mr: de Wint came and announced that they were at Mrs: Peytons  a few doors from my house I accompanied him and prevailed upon the party to return with me—Caroline looks very well—They propose to stay  in some days as her health has improved on the journey—They were much fatigued and retired early—Declined a party at Mrs: Van Ness’s—9 I was so sick with the head ache all day that I was obliged to lay on the bed all day and could not accompany the Ladies to the House of Representatives They were much delighted with the Speaker who spoke twice during the Debate—10 There was a curious Debate in the House a few day since—Mr: Clay addressing Mr: Hardin said that a distinguished Lady (Miss Wright) had observed of Mr: H— that he possessed a sufficiency of natural material to make a good Orator but that it wanted manufacturing—Mr: H— resented this with great warmth and the two gentlemen carried on a very amusing discussion about their different merits to the great diversion of the House—The best part of the Story is that Miss Wright never made any such remark and that our Speaker had adhered entirely to truth in this assertion11 We rose at 7 oclock and went to Col Tayloe’s where we met the party who came to accompany us to the falls—The day looked cloudy and threatening but we had a very pleasant ride and met our company at the house—We walked about visited the falls which were very beautiful in variety of directions gathered  beautiful wild flowers and when agreed to return to the house had the pleasure of being saluted by a charming band of music stationed in the wood When we arrived at the elegantly dilapidated mansion we found a sumptuous collation which was very acceptable to us all and the jokes and the sparkling champaigne made us all very sociable and agreeable—Our Coachmen who were quite ready to follow our example took our places and were not quite so prudent in quaffing the exhilarating Cup and our ride home was rendered less safe and less pleasant in consequence—returned home however without incident and our visitors appeared to be both amused and gratified by the excursion—We returned home to dine with Mr: Adams having declined an invitation to pass the remainder of the evening at the Hous of Mr: Antrobus the English Charge des Affaires—12 Went with our friend to the patent Office after which we returned a few visits and then closed the day at Mrs: Smiths where we took Tea—The Patent Office exhibits a scene of ingenuity and folly of useful and useless inventions which can only be interesting to mechanics—Doctor Thornton who is at the head of it is just fit for such trifles altho’ a man of considerable genius—Being so near the close of the Session Congress is of course very much hurried but the passing the Navigation Act is considered one of the best measures that have been adopted this  Session which is generally acknowledged to have been a very unprofitable one as far as good results can be anticipated but very futile in laying the foundation of much mischief in Country should something fortunately not arrive to counteract it—
				
					
				
				
			